Title: To James Madison from Elias Vander Horst, 18 March 1801 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


18 March 1801, Bristol. Transmits copy of his 17 Dec. dispatch (since which he has received no letters); encloses accounts of imports and exports by American vessels during six-month period ending 31 Dec. 1800, newspapers, and a price list of London commodities. Food costs continue to rise. Shortage is now critical, and continued war will interfere with supplies from European continent. Imports from U.S. cannot suffice as West Indies needs U.S. supplies also. Agricultural prospects in Bristol are flattering, owing to mild weather. In 30 Mar. postscript adds that delay of vessel allows him to enclose more newspapers. Wheat and flour prices have declined considerably, but without opening of Baltic decline will not last.
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 2 pp.; marked “Copy”; docketed by Wagner as received 16 May. Enclosures not found. Vander Horst’s 17 Dec. 1800 dispatch, reporting food shortages, was not received until 10 Apr. 1801 (ibid.). South Carolina planter Elias Vander Horst had served as consul at Bristol since 1792 (S.C. Historical and Genealogical Magazine, 17 [1916]: 112; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:121–22).



   
   A full transcription of this document has been added to the digital edition.

